DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites the limitation “a zone” in line 9. It is unclear if this is the zone of claim 1 or a different zone. For examination purposes, it has been interpreted to mean any zone.
Claim 16 recites the limitation “the zone” in line 13. It is unclear if this is the zone of claim 1 or the zone of claim 16 line 9. For examination purposes, it has been interpreted to mean any zone. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 12, 15, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shalgi (US 20100217161 A1) in view of Rattner (US 5766138 A), Stolka (US 9436993 A), Pechoux (US 20130131704 A1) and Altshuler et al. (US 20050154382 A1), hereinafter Altshuler.
Regarding claim 1,
Shalgi discloses a device (at least fig. 2A (200) and corresponding disclosure) for generating ultrasonic waves in a target region (at least fig. 2A (206A) and corresponding disclosure) of a soft solid ([0003] which discloses targeting fat/adipose tissue (i.e. in a soft solid) in different parts of the body) comprising:

ii) a plurality of light sources made of light-emitting diodes (LEDs) (at least fig. 2A (207) and corresponding disclosure. [0051] which discloses 207 are LEDs), distributed around a central axis (see annotated fig. 2A below) of the device that includes the common focal point (206) in the target region (at least fig. 2A. Examiner notes the light sources are distributed around the central axis of the device and as depicted in annotated fig. 2A below the central axis includes the common focal point 206), wherein light beams (at least fig. 2A (208) and corresponding disclosure) from the plurality of light sources (207) converge on a convergence point  (see annotated fig. 2A below) to enlightening a zone of the soft solid (at least fig. 2A (208) and corresponding disclosure and at least fig. 3 (296)) via subsurface scattering (at least fig. 2A (208) and corresponding disclosure. Examiner notes the EM radiation (208) is disclosed as passing through into the skin in [0052] and is depicted as subsurface scattering in fig. 2A)
iii) a video camera (at least fig. 2 (203) and corresponding disclosure. [0011] which discloses detector 203 is a CCD (i.e. video camera)) for capturing images in the zone enlightened by the light sources (207)([0024] which discloses the video camera 203 adapted to acquire an image of the treatment region (i.e. the zone enlightened by the light sources) 296 from the detected EM radiation. At least fig. 7A which depicts an image of a zone of the soft solid (i.e. skin) enlightened by the light sources)

and wherein a cavity (See at least fig. 2A) is located in front of all ultrasonic transducers (202) and the cavity is filled with a coupling medium ([0005] which discloses the beam travels through an oil-type fluid inside the transducer unit (i.e. body) 201), wherein the coupling medium is a liquid (examiner notes an oil-type fluid is liquid) obturated by a membrane (at least fig. 2A (211) and corresponding disclosure) which is flexible, acoustically and optically transparent ([0025] which discloses the membrane is transparent to electromagnetic and acoustic waves (e.g. silicone)) and has parallel main surfaces (at least fig. 2A). 


Nonetheless, Rattner, in a similar field of endeavor involving imaging during non-invasive treatment, teaches a device (at least fig. 3) comprising an ultrasound source (at least fig. 3 (16) and corresponding disclosure. Col. 9 lines 29-37 which disclose an ultrasound source may be used in place of the pressure pulse source to generate ultrasound as the source of therapy)
And a video camera (at least fig. 3 (27) and corresponding disclosure) to assist with positioning device (Col. 5 lines 44-62 which discloses orienting the source on the basis of video signals from the video camera), wherein the boresight of the video camera is aligned with a central axis of the device (at least fig. 3 (O.A.M) and corresponding disclosure. Col. 4 which discloses the optical axis O of the video camera 27 coincides with the acoustic axis A of the source and Col. 3 which discloses the acoustic axis A corresponds with the middle axis M of the source).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include a boresight as taught by Rattner in order to capture a field of view which coincides with the axis and focus of the ultrasonic sources accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 


Nonetheless, Stolka, in a similar field of endeavor involving medical imaging, teaches a camera (at least fig. 1 (100) and corresponding disclosure) which captures images ([0066] which discloses images from the one or more cameras 100) within a cone (at least fig. 1 (120) and corresponding disclosure) centered on a boresight of the camera (at least fig. 1 (120) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to include a viewing cone as taught by Stolka in order to limit the view of the camera. 


Shalgi fails to explicitly teach wherein the membrane has a thickness of less than 50 microns. 
Pechoux, in a similar field of endeavor involving monitoring ultrasound treatment, teaches a conventional focused ultrasound treatment device wherein a cavity (at least fig. 1 (7) and corresponding disclosure) located in front of all ultrasonic sources (at least fig. 1 (2) and corresponding disclosure) is filled with a coupling medium ([0081] which discloses the space 7 is filled with coupling liquid), the coupling medium is liquid,

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the membrane of Shalgi to include a thickness less than 50 microns as taught by Pechoux in order to maximize the amount of energy that reaches the tissue to be treated ([0013]) as well as the quality of the video camera imaging.  
Furthermore, such a modification appears to be a simple substitution of one flexible membrane for another producing a predictable result that renders the claim obvious and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).

Shalgi further fails to explicitly teach wherein the convergence point is spaced further from the membrane and from the end of the device than the common focal point is spaced from the membrane and from the end of the device. 
Altshuler, in a similar field of endeavor involving image guided tissue treatment, teaches a device (at least fig. 5A (112) and corresponding disclosure) for generating treatment energy (at least fig. 4C (laser energy) [0085] further teaches the energy may be acoustic energy) to a soft solid comprising:

Wherein the light sources (411) are mounted on the body of the device (See at least fig. 4C) and oriented toward the convergence point (Examiner notes that the light sources are oriented toward the convergence point in its broadest reasonable interpretation in that they are oriented in a direction which would allow their light beams to meet at the convergence point) 
And a video camera for capturing images in the zone enlightened by the light sources ([0020] which discloses an image capture device (e.g. video camera) mounted for generating an image of the illuminated skin region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to have further included light sources and provide a convergence point of the light sources which are distanced further from the membrane than the target as taught by Altshuler in order to allow the user to monitor treatment of the target region once the interface membrane is confirmed to be in acoustic contact with the skin. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 






    PNG
    media_image1.png
    447
    593
    media_image1.png
    Greyscale

Annotated fig. 2A

    PNG
    media_image2.png
    726
    846
    media_image2.png
    Greyscale

Annotated fig. 4C

Regarding claim 4,
Shalgi, as modified, teaches the elements of claim 1as previously stated. Altshuler further teaches wherein the plurality of light sources (411) are distributed around the device (at least fig. 4C). Examiner notes in the modified system, the light sources of Altshuler would necessarily be distributed around the cavity since they would be distributed around the device of Shalgi.

Regarding claim 5,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Altshuler further teaches wherein the plurality of light sources (411) are mounted in a series of holes (at least fig. 4C) on a ring (at least fig. 4C (illuminating ring) and corresponding disclosure) mounted around a body (at least fig. 4B), said light sources (411) being distributed around a central axis in such a way that light beams emitted by the light sources do not cross a cavity of the device (at least fig. 4C).
Examiner notes in the modified system the light beams of Altshuler would not cross the cavity of Shalgi as they would be implemented around the outside of the body of Shalgi.

Regarding claim 7,
Shalgi discloses the elements of claim 1 as previously stated. Altshuler further discloses wherein the plurality of light sources (207) are located around the device (at least fig. 4C). Examiner notes in the modified system the light sources (207) of Altshuler would be located around the transducers of Shalgi.

Regarding claim 9,


Regarding claim 12,
Shalgi discloses the elements of claim 1 as previously stated. Altshuler further discloses wherein the plurality of light sources (411) are mounted to a support member (at least fig. 4C (illuminating ring)) adapted to come into contact with and to bear against a surface of the soft solid (at least fig. 4C).

Regarding claim 15,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. 
Shalgi, as modified, further teaches a system for generating ultrasonic waves in a target region of a soft solid, this system including:
The device (at least fig. 2A (200)) according to claim 1 (Examiner notes the device is the device as modified set forth in the rejection of claim 1).
Shalgi further teaches a screen (at least fig. 4 (480) and corresponding disclosure) for displaying images captured by the video camera of the device ([0061] which discloses the display may display an image of the crosshair relative to identified treatment regions (i.e. images captured by the video camera)

Regarding claim 18,


Regarding claim 20,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Pechoux further teaches wherein the thickness is 35 microns (Examiner notes 35 microns falls in the range of less than 100 microns as disclosed by Pechoux). 

Regarding claim 21,
Shalgi, as modified, teaches the elements of claim 9 as previously stated. Altshuler further teaches wherein the wavelength of light emitted by the LEDs is in the yellow and/or orange spectrum (Examiner notes the yellow/orange spectrum would fall in the range of 450 to 1300 nanometers). 

Regarding claim 22,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Altshuler further teaches wherein the convergence point of the light beams (420) from the LEDs is below the target region (See annotated fig. 4C above and [0011] which disclose radiation coming from below the target region to make the target skin more visible. Examiner notes the light beams would converge below the target region in order to generate areas of 421 which is located below the target region). 

Claims 3 and 17 are rejected as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Lacoste as evidenced by Yang et al. (“Analysis of dynamic high-frequency acoustic field control by metasurfaces lens”).  
Regarding claim 3,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein the coupling medium is oil. It is unclear what kind of oil is used and is therefore unclear what the acoustic impedance of the oil is.
Lacoste, in a similar field of endeavor involving image guided ultrasound treatment, teaches a coupling medium in a cavity (at least fig. 1 (50) and corresponding disclosure) located below an ultrasonic transducer (at least fig. 1 (4) and corresponding disclosure).
Lacoste further teaches wherein the coupling medium is water ([0043] which discloses that the propagation medium can be water. Examiner notes that water has an acoustic impedance between                         
                            
                                
                                    1.45
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    and                         
                            
                                
                                    1.65
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     as evidenced by Yang Table 1 which discloses water has an acoustic impedance of 1.54 MRayl or                         
                            
                                
                                    1.54
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include the coupling medium of Lacoste in order to propagate the ultrasonic waves accordingly. Such a modification amounts to a simple substitution of one known coupling medium for another rendering the claim obvious (MPEP 2143). 

Regarding claim 17,
Shalgi, as modified, teaches the elements of claim 3 as previously stated. Lacoste, as evidenced by yang, further teaches wherein the coupling medium has an acoustic impedance equal to                         
                            
                                
                                    1.54
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    k
                                    g
                                
                                
                                    s
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (Yang table 1).


Claim 6 is rejected as being unpatentable over Shalgi, Rattner, Pechoux, and Altshuler as applied to claim 1 or alternatively in further in view of Lacoste.
Regarding claim 6,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the boresight of the video camera (203) crosses a transparent part, also mounted on the body which separates the video camera from the cavity.
Rattner further teaches wherein the boresight of the video camera crosses a transparent part (col. 4 lines 48-67 which discloses a lens (i.e. transparent part) of the camera has a focal length which can be controlled), also mounted on the body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system to include the lens of Rattner in order to ensure proper focusing of the video camera.  
Examiner notes in the modified system the transparent part (i.e. lens) would separate the video camera from the cavity.
Alternatively, Lacoste, in a similar field of endeavor involving image guided ultrasound treatment, teaches wherein the boresight of an imaging transducer (at least fig. 1 (2) and corresponding disclosure) crosses a transparent part (at least fig. 1 (12) and corresponding disclosure) which separates the imaging transducer (2) from a cavity (at least fig. 1 (50) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Shalgi to include a transparent part as taught by Lacoste in order to protect video camera from the oil in the transducer unit. 
Examiner notes in the modified system the transparent part would necessarily be mounted to the body of Shalgi. 

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Schneider et al. (US 20150173846 A1), hereinafter Schneider.
Regarding claim 10,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi fails to explicitly teach wherein the video camera has automatic gain control.
Schneider, in a similar field of endeavor involving medical imaging, teaches a camera which has Automatic gain control ([0049]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the video camera of Shalgi to include an Automatic gain control as taught by Schneider in order to enhance the video quality by amplifying the signal to the desired gain.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Darlington (US 20100036292 A1).
Regarding claim 11,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein the device includes a screen (at least fig. 4 (480) and corresponding disclosure)
Shalgi fails to explicitly teach wherein the ultrasonic transducers detect ultrasonic waves in the target region and the screen is for providing a user with a signal representative of the level of scattered ultrasonic waves. 

Darlington further teaches wherein the ultrasonic transducer (12) detects scattered ultrasonic waves in the target region ([0054] which discloses scattered acoustic energy is detected by the transducer 12) and a screen (at least fig. 1 (20) and corresponding disclosure. Examiner notes an oscilloscope would comprise a display or screen for displaying) for providing a user with a signal representative of the level of the scattered ultrasonic waves ([0054] which discloses the acoustic energy is converted into an electrical signal and displayed on an oscilloscope. Examiner notes that an oscilloscope would display a signal representative of the level of scattered ultrasonic waves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the ultrasonic sources of Shalgi to include detection of ultrasonic waves as well as means for providing a user with a signal representative of the level of scattered ultrasonic waves as taught by Darlington in order to determine whether cavitation or other tissue characteristics have occurred (Darlington [0088]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Maxwell et al. (US 20160287909 A1), hereinafter Maxwell. 
Regarding claim 13,
Shalgi teaches the elements of claim 1 as previously stated. Shalgi further teaches wherein the operator manually moves the transducer unit ([0056]) and an alternative embodiment where a robot arm may move the transducer (at least fig. 4)

Nonetheless, Maxwell, in a similar field of endeavor involving image guided ultrasound treatment, teaches a device for generating ultrasound waves in a target region of a soft solid, the device including at least one ultrasonic transducer (at least fig. 3 (105 or 115) and corresponding disclosure) for generating ultrasonic waves in the soft solid ([0007] which discloses directing focused ultrasound , wherein:
The device includes at least one ultrasound transducer (105 or 115) mounted on a body of the device and focused at a focal point (at least fig. 3 (125) and corresponding disclosure),
The device includes an imaging means (at least fig. 3 (135) and corresponding disclosure), for capturing images of soft solid ([0007] which discloses obtaining image feedback of the tissue)
Wherein the device is designed and configured to be held in one hand ([0053] which discloses the apparatus may be sized and shaped to be hand-held). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include a body as taught by Maxwell in order to allow the user full control of the device accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Seo et al. (US 20140213903 A1), hereinafter Seo.
Regarding claim 14,

Seo, in a similar field of endeavor involving image guided ultrasound therapy, teaches an image capture device (at least fig. 4B (250) and corresponding disclosure) centered in an ultrasound therapy device (at least fig. 4B)  
Seo further teaches wherein the position of the image capture device within the body of the device is adjustable ([0065] which discloses the image capturing unit may be installed at any place in the applicator (210). Examiner notes that because the video camera may be installed at any place its position is adjustable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi to include an adjustable position of the image capture device in order to capture different areas of the target region relative to the device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Lacoste (US 20100094178 A1), hereinafter Lacoste (2010). 

Regarding claim 16, 
Shalgi teaches the elements of claim 1 as previously stated. 
Shalgi further teaches a method for locally treating a tissue of a subject, in particular by delivering energy with ultrasonic waves (Abstract which discloses a system for delivering ultrasonic focused energy), comprising:
Placing the device (at least fig. 2A (200) and corresponding disclosure) of claim 1 in contact with a zone of the subject’s skin ([0022] which discloses the interface medium (211) adapted to contact a portion of a treatment region in a treatment area);
Actuating the at least two ultrasonic transducers (at least fig. 2A (202) and corresponding disclosure. [0015] which discloses the transducer element may comprise one or more transducer elements. Examiner notes each transducer element is considered a transducer) of the device oriented towards the subject’s skin (at least fig. 2A (204) and corresponding disclosure) and focused at a common focal point (at least fig. 2A (206) and corresponding disclosure) in a target region (at least fig. 2A (206A) and corresponding disclosure) below the portion of the subjects’ skin (204),
Capturing by the video camera (203), as a feedback image,  ([0018] which discloses the detector 203 is adapted to acquire an image of the treatment region from the detected EM radiation. Altshuler further teaches wherein the video camera captures images of the treatment area (Abstract)) an image of the tissue in the target region (Examiner notes in the modified system, the image feedback generated by the camera of Shalgi would include the tissue of the target region since the plurality of lights from altshuler would enlighten the target region. [0100] of Altshuler discloses discloses an image of the target region formed by the image captured device through detection of the portion of the banana phonots scattered by the target region. A person having ordinary skill in the art would have recognized the video camera 203 of Shalgi would capture a feedback image in the same way as Altshuler when the target region is illuminated by the light sources of Altshuler)
Actuating the plurality of light sources (Altshuler 411) to enlighten a zone of the tissue including a portion of the subjects skin in contact with the device and a layer of tissue below this portion (See annotated fig. 4C(1) below of Altshuler) 
wherein light beams from the plurality of light sources converge on the convergence point (see annotated fig. 4C above) to enlighten the zone (421) of the soft solid, via subsurface scattering, the converge point being further from the membrane and from the end of the device than the common focal point (Examiner notes the convergence point of altshuler would be beneath common focal point of Shalgi, since it is represented within a target region and the convergence point of Altshuler is beneath the target region of Altshuler), 

And wherein during step c) the feedback image captured by the video camera (203) is an image of the zone enlightened during step d) (Examiner notes in the modified system the feedback image obtained by the video camera of Shalgi would include an image of the zone enlightened by the plurality of lights of Altshuler) during step d), wherein the capture takes place along the boresight of the video camera (203) aligned with the central axis of the device (Examiner notes in the modified system the capture takes place along the optical axis (i.e. boresight) of Rattner)

Displaying to a user the feedback images captured by the video camera ([0061] which discloses displaying images of the position of the crosshair relative to the treatment regions), during step c). Examiner notes in the modified system the images displayed by Shalgi would be the feedback images including the target region and the zone enlightened by the plurality of lights as taught by Altshuler)
Adjusting placement of the device in contact with subject’s skin, on a basis of the displayed feedback images ([0062] which discloses the tracking images displayed showing transducer position are used for moving the transducer in order to correctly position the transducer).

Shalgi fails to explicitly teach creating cavitation bubbles with ultrasonic waves.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shalgi to include cavitation bubbles as taught by Lacoste (2010) in order to treat the tissue accordingly. Such a modification amounts to merely a simple substitution of one known focused ultrasound effect for another rendering the claim obvious (MPEP 2143).



    PNG
    media_image3.png
    478
    510
    media_image3.png
    Greyscale

Annotated fig. 4C(1)
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Dhawan (US 5146923 A1), hereinafter Dhawan.
Regarding claim 23,

It is unclear if the angle of convergence is between 45 and 60 degrees.
Nonetheless, Dhawan in a similar field of endeavor involving imaging subsurface regions, teaches wherein light sources (at least fig. 3 (24) and corresponding disclosure) are distributed around a central axis of a device and wherein light beams (see annotated fig. 3 below) below from the light sources are focused on the same common focal point (at least fig. 3) in order to enlighten a target region via subsurface scattering (Col. 8 lines 56-68)
Dhawan further teaches wherein light beams (see annotated fig. 3 below) from the plurality of light sources converge with an angle of convergence between 45 and 60 degrees ([Col. 2 lines 59-68 which disclose the light is directed into the skin at an angle of about 45 degrees. Examiner thus notes the angle of convergence would be 45 degrees with respect to the central axis as disclosed by applicants specification). 
It would have bene obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include a convergence angle as taught by Dhawan in order to provide uniform transillumination of the target located above the focus point (Dhawan Col. 8 lines 56-68). 


    PNG
    media_image4.png
    347
    496
    media_image4.png
    Greyscale


Regarding claim 24,
Shalgi, as modified, teaches the elements of claim 1 as previously stated. Altshuler further teaches wherein light beams from the LEDs make an angle with skin of a patient when the device is in use. 
	It is unclear if the angle is between 30 degrees and 45 degrees.
Nonetheless, Dhawan in a similar field of endeavor involving imaging subsurface regions, teaches wherein light sources (at least fig. 3 (24) and corresponding disclosure) are distributed around a central axis of a device and wherein light beams (see annotated fig. 3 above) below from the light sources are focused on the same common focal point (at least fig. 3) in order to enlighten a target region via subsurface scattering (Col. 8 lines 56-68)
	Dhawan further teaches wherein light beams (see annotated fig. 3 above) from light sources converge with an angle of convergence between 45 and 60 degrees ([Col. 2 lines 59-68 which disclose the light is directed into the skin at an angle of about 45 degrees
It would have bene obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include a convergence angle as taught by Dhawan in order to provide uniform transillumination of the target located above the focus point (Dhawan Col. 8 lines 56-68). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, Altshuler, and Lacoste as applied to claim 16 above and further in view of Peterson et al. (US 5879314 A), hereinafter Peterson.   
Regarding claim 25,

Peterson, in a similar field of endeavor involving focused ultrasound, teaches a method of delivering ultrasonic energy to a focal point (Col. 4 lines 18-27 which discloses means for focusing the focal point of the ultrasonic wave), and further comprising a step of adjusting a depth of the focal point (Col. 4  lines 18-27. Which discloses the second ring (shroud 132) may be rotated with respect to first ring (base portion 130) to allow adjustment of the focal depth of the radiated ultrasonic energy).
It would have It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include adjusting the depth of the focal zone taught by Peterson in order to adjust the depth at which treatment can be applied. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the adjustment of the focal depth would correspond to the depth of penetration of the cavitation bubbles. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shalgi, Rattner, Stolka, Pechoux, and Altshuler as applied to claim 1 above and further in view of Peterson et al. (US 5879314 A), hereinafter Peterson.   

Regarding claim 26,

Peterson, in a similar field of endeavor involving focused ultrasound, teaches a device configured to deliver therapeutic ultrasound comprising at least one ultrasonic transducer (at least fig. 2 (26) and corresponding disclosure) focused at a focal point (Col. 4 lines 18-27 which discloses means for focusing the focal point of the ultrasonic wave), beyond an end surface of the device, wherein a cavity (at least fig. 2 (32) and corresponding disclosure) located in front of each ultrasonic transducer is filled with a fluid coupling medium (at least fig. 2 (34) and corresponding disclosure), and ii) obturated by a membrane (at least fig. 2 (38) and corresponding disclosure) which belongs to an end surface of the device (at least fig. 2)


	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shalgi, as currently modified, to include rings as taught by Peterson in order to adjust the focal depth accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
35 U.S.C. 112 rejections
New 112(b) rejections necessitated by amendment. 
Examiner notes the 35 U.S.C. 112(a) rejections of claims 1, 3-7, 9-18, and 21-26 and the 35 U.S.C. 112(b) rejections of claims 1, 3-7, 9-15, 17-18, and 21-26 have been with withdrawn in view of amendments made to the claims.
Examiner further notes the 35 U.S.C. 112(b) rejections of claim 16 regarding the limitations “light beams from the plurality of lights sources are focused on the same common focal point”, “the area”, “a plurality of light sources”, “a video camera”, “to capture images”, “displaying, to a user, images 
Applicant's arguments filed 02/08/2022 regarding the limitation “a zone” of claim 16 have been fully considered but they are not persuasive.
For example, regarding claim 16, applicant argues “claim 16, at lines 11-12 is similarly amended. Applicant believes said amendments obviate the section 112(b) rejections. Examiner notes that while claim 16 has been amended, the limitation “a zone” is still unclear since claim 16 relies upon the device of claim 1 which has a previously introduced “zone”. Therefore, it remains unclear if the zone of claim 16 and the zone of claim 1 are the same.

35 U.S.C. 103 rejections
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
For example, Applicant argues “Applicant respectfully submits that Shalgi teaches opposite of Applicant’s above-presented Claim 1 feature” and “the reproduced figure shows a circle annotating the convergence point, between the detector 203 and the focal point 206 of Shalgi's transducer element 202. Applicant submits that the "device end" of Shalgi's device is the outer rim of the transducer 201 that when the device is used, contacts the skin surface 204 of the subject. Referring to the figure, the focal point 206 of Shalgi's transducer element 202 is significantly further from the "end" of Shalgi's device than the annotated convergence point of Shalgi's EM radiation (e.g., light). This is opposite to the convergence point is spaced further from the membrane and from the end of the device than the common focal point is spaced from the membrane and from the end of the device” (REMARKS pg. 13). Examiner notes that the office action specifically points out that the convergence point of Shalgi is not below the common focal point and relies upon Altshuler to specifically teach this feature. 

Applicant further argues “Pechoux as a reference teach the Claim 1 ‘membrane.’ Applicant respectfully responds that Pechoux does not appear disclose the subject matter supporting the Office Action’s reliance. First, Pechoux teaches nothing an suggests nothing of its “membrane” being usable for a device that includes ultrasound transducers, and illuminating light sources and a video camera. There Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this instance, Pechoux has specifically disclosed a desire to select a thickness of the flexible membrane to let a maximum of the ultrasound energy reach the tissue or organ to be treated and therefore a person would have been motivated to select a thickness as taught by Pechoux in order to let the maximum amount of ultrasound energy reach the target region of Shalgi. Examiner further notes [0013] of Pechoux specifically discloses the flexible membrane absorbs or reflects most preferably 1% of ultrasound energy and therefore appears to avoid or at least reduce perturbances of at least ultrasonic waves. 
	Applicant further argues “the membrane below 50 (microns) is not taught or suggested by Pechoux” (Remarks pg. 15). Examiner respectfully disagrees in that this features is explicitly taught by [0014] of Pechoux which discloses the material of the membrane has a thickness of less than 100 microns. Examiner notes that the claimed 50 microns is less than 100 microns and is thus within the range of less than 100 microns.  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOKE LYN KLEIN/Examiner, Art Unit 3793               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793